Citation Nr: 0432110	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  03-16-962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for the postoperative 
residuals of a herniated nucleus pulposus, currently rated as 
20 percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The appellant had active military service from April 1940 to 
August 1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal of an April 2002 rating action by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Huntington, West Virginia.                 

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

In the instant case, the appellant is currently receiving a 
20 percent disability rating under Diagnostic Code 5293 
(intervertebral disc syndrome) for his service-connected 
postoperative residuals of a herniated nucleus pulposus.  In 
this regard, the Board notes that effective September 23, 
2002, the regulation governing the evaluation of 
intervertebral disc syndrome, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, was revised.  See 67 Fed. Reg. 54,345-54,349 
(August 22, 2002).  The RO correctly advised the appellant of 
the change in the rating criteria in its February 2003 
statement of the case.  Nevertheless, the Board observes that 
effective September 26, 2003, the rating criteria applicable 
to the diseases and injuries of the spine under 38 C.F.R. 
§ 4.71a, were amended by VA, including the criteria for 
rating intervertebral disc syndrome and lumbosacral strain.  
See 68 Fed. Reg. 51,454 (August 27, 2003).  In this case, the 
new regulatory criteria used for the evaluation of diseases 
and injuries of the spine have not yet been provided to the 
appellant.  In addition, given that VA must apply the old 
criteria prior to the effective date of the new regulation, 
the Board finds that the appellant should be specifically 
advised by the RO of the new and the old criteria for rating 
spine disabilities.  See 38 U.S.C.A. § 5110(g) (West 2002); 
see also Green v. Brown, 10 Vet. App. 111, 116-119 (1997) 
(where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Moreover, the appellant should be 
afforded a new VA examination which evaluates his 
symptomatology in terms pertinent to the rating criteria that 
were in effect when he filed his claim, as well as the rating 
criteria as amended two times during the pendency of his 
appeal.  See 38 C.F.R. § 4.71a (2002); 68 Fed. Reg. 51,454 
(August 27, 2003).   

In September 2004, a hearing before the Board was conducted 
at the RO.  At that time, the appellant's representative 
testified that in September 2004, the appellant underwent a 
physical examination of his back at the VA Medical Center 
(VAMC) in Charleston, West Virginia.  In this regard, the 
evidence of record is negative for any September 2004 
examination report from the Charleston VAMC.  Inasmuch as the 
VA is on notice of the existence of additional records, these 
record should be obtained prior to any further appellate 
review of this case.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992); see generally Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).      

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all Veterans Claims 
Assistance Act of 2000 (VCAA) notice and 
duty to assist obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The appellant should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claim and what evidence 
VA will obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In 
this regard, the RO should specifically 
request that the appellant identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected low back disability 
in recent years.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured, to specifically include 
outpatient treatment records from the 
Charleston VAMC, including the September 
2004 examination report.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant and his 
representative must then be given an 
opportunity to respond.

2.  After any additional evidence has 
been obtained and added to the record, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded the following 
examinations:

(A) a VA neurological examination to 
determine the severity of the appellant's 
service-connected postoperative residuals 
of a herniated nucleus pulposus.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner is 
specifically requested to review the 
appellant's previous VA examination 
report, dated in March 2002, and the 
magnetic resonance imaging (MRI) report, 
dated in April 2003.  All indicated 
testing should be conducted.   

In regard to the appellant's service-
connected postoperative residuals of a 
herniated nucleus pulposus, the examiner 
should fully set forth all current 
complaints, pertinent clinical findings, 
and diagnoses.  It is further requested 
that the examiner specifically report the 
absence or presence, to include severity 
and frequency, of any symptoms compatible 
with any neuropathy with characteristic 
pain, demonstrable muscle spasm, or other 
neurological findings appropriate to the 
site of any affected vertebral disc.  The 
examiner should then identify any 
nerve(s) affected by the appellant's 
service-connected low back disability, 
and indicate whether the neurologic 
disability caused by the appellant's 
service-connected low back problem is 
best described as mild, moderate, severe, 
or pronounced.  The examiner should also 
indicate the frequency and duration of 
incapacitating episodes and attacks over 
the past 12 months.  An incapacitating 
episode is a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician.  For each nerve affected, 
the examiner should indicate whether the 
appellant has complete paralysis, or 
mild, moderate, or severe incomplete 
paralysis, neuralgia, or neuritis.  A 
complete rationale for all opinions 
should be provided.  Any report prepared 
should be typed.    

(B) a VA orthopedic examination to 
determine the current severity of the 
appellant's service-connected 
postoperative residuals of a herniated 
nucleus pulposus. The claims folder and a 
copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner is specifically requested to 
review the appellant's previous VA 
examination report, dated in March 2002, 
and the April 2003 MRI report.  All 
indicated testing should be conducted, 
and current X-rays of the low back should 
be obtained.  


In regard to the appellant's service-
connected postoperative residuals of a 
herniated nucleus pulposus, the examiner 
should conduct a thorough orthopedic 
examination of the lumbosacral spine.  
The orthopedic examiner should conduct 
range of motion studies on the 
lumbosacral spine, to specifically 
include forward flexion, extension, left 
and right lateral flexion, and left and 
right lateral rotation.  The examiner 
should note that for VA compensation 
purposes, unfavorable ankylosis is a 
condition in which the entire cervical 
spine, the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.  

The examiner should first record the 
range of motion observed on clinical 
evaluation, in terms of degrees.  If 
there is clinical evidence of pain on 
motion, the orthopedic examiner should 
indicate the degree of motion at which 
such pain begins.  

Then, after reviewing the appellant's 
complaints and medical history, the 
orthopedic examiner should render an 
opinion, based upon his or her best 
medical judgment, as to the extent to 
which the appellant experiences 
functional impairments, such as weakness, 
excess fatigability, incoordination, or 
pain due to repeated use or flare-ups, 
etc.  Objective evidence of loss of 
functional use can include the presence 
or absence of muscle atrophy and/or the 
presence or absence of changes in the 
skin indicative of disuse due to the 
service-connected back disorder.  In 
addition, the examiner should provide an 
opinion as to whether the appellant's 
service-connected low back disability, 
including any noted tenderness, pain on 
use, weakness, excess fatigability, 
and/or coordination, results in an 
overall disability picture which is best 
equated with moderate, severe, or 
pronounced intervertebral disc disease.  
The examiner should also provide an 
opinion on whether the appellant's 
complaints of pain and any demonstrated 
limitation of motion are supported by the 
objective evidence of low back pathology.  
A complete rationale for all opinions 
should be provided.  Any report prepared 
should be typed.

3.  The appellant is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the appellant does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the RO should review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the VCAA.  
The RO should also ensure that the VA 
examination reports address all actions 
requested.  If they do not, they must be 
returned to the examiner(s) for 
corrective action.

5.  The RO should then review and re-
adjudicate the issue on appeal.  
Specifically, the RO should consider the 
newly enacted provisions of 38 C.F.R. 
§ 4.71a, pertaining to the evaluation of 
diseases and injuries of the spine.  See 
68 Fed. Reg. 51,454 (August 27, 2003).  
If such action does not grant the benefit 
claimed, the RO should provide the 
appellant and his representative a 
supplemental statement of the case, to 
include the revised rating criteria and 
the application of the facts thereto, and 
an appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE VETERAN IS 83 YEARS OF AGE.  
Hence, this claim must be afforded expeditious treatment by 
the RO.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, §  302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes); see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.   



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




